Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6,12, 22, 24,26, 28  and 30 are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG-1( "Considerations on Sidelink CSI", 3GPP Draft, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901053rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-ntipolis Cedex, France, Vol. RAN WG1, 25 January 2019 (2019-01-25), pp. 1-7, XP051576587), Retrieved from the internet: URLhttp:/Avww.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5FAH/NR%5FAH%5F 1901/Docs/R1%D1901053%2Ezip. [Retrieved on 2019-01-25] Sections 2. 3. Paragraph Above Figure 2.(see IDS) in view of YTE, et al., (“Discussion on Measurements and RS Design for CLI Mitigation’, 3GPP TSG RAN WG1 Meeting #88,BGPP Draft, R1-1701615 - 8.1.6.2, Discussion on Measurement and RS Design for CCl, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles, F-06921 Sophia-Antipolis, Vol. RAN WG1, no. Athens, Greece; 20170213 — 20170217, 06 February 2017, XP051220505, 13 Pages, Retrieved from the Internet: IRL: See IDS)
With regards to claim 1, SAMSUNG discloses in fig. 2 an apparatus ( see Master BS, secondary BS )for wireless communication (Sidelink power control in Dual connectivity), comprising: a memory; and 
at least one processor coupled to the memory (not shown, but known in BS) and configured to:
 transmit a set of reference signals on shared resources (see paragraph above fig. 2, - - -the sidelink and Uu interface use shared spectrum) of a first communication link and a second communication link (see section 2, Sidelink Reference signals- - -two types of RS are introduced: CSI-RS and SRS---), ( see paragraph above fig. 2, the UE shall control his/her sidelink Tx power to suppress the interference caused by sidelink transmission to the communication in Uu interface); and 
communicate data or control information on the first communication link following transmission of the set of reference signals (section 3, refers to CSI measurement which implies channel estimation; data or control information is followed as shown in fig. 1, multiplexing of PSCCH and PSSCH)
SAMSUNG discloses all of the subject matter discussed above, but is not explicit about the set of reference signals indicating an interference channel on the shared resources
However, YTE, et al in same endeavor (wireless communication) teaches in fig. 1, UE-to-UE interference and gNB-to-gNB interference. In fig. 2, with the lines UE1-gNB1 and UE2-gNB2 wherein CSI-RS are transmitted on shared resources (see slot 3), nd dot in paragraph above fig. 2, The probing signal design (prior to data transmission)- - -) lines 24-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG astaught by ZTE and include the set of reference signals indicating an interference channel on the shared resources
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 3, SAMSUNG-1 further discloses the apparatus of claim 1, wherein the at least one processor is further configured to: receive information configuring transmission of the set of reference signals via downlink control information (DCI), radio resource control (RRC) signaling, or sidelink control information (SCI)( see proposal 2: - - -For an aperiodic SL-RS, the serving gNB can use DCI to schheule the transmission of SL-RS --- -Then the transmitter UE can indicate the transmission of SL-RS in SCI to receiver---)

With regards to claim 5, SAMSUNG-1 further discloses the apparatus of claim 1, wherein the set of reference signals comprises at least one of a sounding reference signal (SRS), a demodulation reference signal (DM-RS), a phase tracking reference signal (PT-RS), or a channel state information reference signal (CSI-RS) (see section 2, Sidelink Reference signals- - -two types of RS are introduced: CSI-RS and SRS---).
claim 6, the combination of SAMSUNG-1 and YTE et al discloses the apparatus of claim 1, wherein the at least one processor is further configured to: receive a precoding matrix indicator (PMI), wherein the PMI is based on spatial interference being on the interference channel; and transmit the data or control information on the first communication link based on the PMI when the spatial interference is on the interference channel( see SAMSUNG-1 section 3, siidelink CSI measurement and reporting -- - CQI,RI and PMI for link adaptation and MIMO/beamforming transmission- - -). 

With regards to claim 12, SAMSUNG-1 discloses the apparatus of claim 1, wherein the wireless communication apparatus comprises one of a base station (see fig. 2, Master BS, Secondary BS). 

With regards to claim 22,  The combination of SAMSUNG-1  and YTE et al  discloses an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to: configure a user equipment (UE) for communication of a set of reference signals based on an interference channel, the interference channel comprising shared resources of a first communication link and a second communication link; and communicate data or control information on the first communication link following configuring the communication by the UE. (claim 22 recites similar limitations as in claim 1 above. See similar rejection above, see same rationale).

claim 24,   The apparatus of claim 23, wherein the interference signal comprises at least one of a sounding reference signal (SRS), a demodulation reference signal (DM-RS), a phase tracking reference signal (PT-RS), or a channel state information reference signal (CSI-RS). (claim 24 recites similar limitations as in claim 5 above. See similar rejection above).

With regards to claim 26,   The combination of SAMSUNG-1  and YTE et al  discloses the apparatus of claim 22, wherein the at least one processor is further configured to: communicate a precoding matrix indicator (PMI) based on a set of reference signals on the first communication link with spatial interference being on the interference channel; and communicate the data or control information on the first communication link based on the PMI when the spatial interference is on the interference channel. (claim 26 recites similar limitations as in claim 6 above. See similar rejection above, see same rationale).

With regards to claim 28,  The combination of SAMSUNG-1  and YTE et al  discloses a method of wireless communication at an apparatus, comprising: transmitting a set of reference signals on shared resources of a first communication link and a second communication link, the set of reference signals being configured to indicate an interference channel on the shared resources; and communicating data or control information on the first communication link following transmission of the set of reference signals ( claim 28 recites similar limitations as in claim 1 above. See similar rejection above). 

With regards to claim 30, The combination of SAMSUNG-1  and YTE et al  discloses the method of claim 28, further comprising: receiving information configuring transmission of the set of reference signals via downlink control information (DCI), radio resource control (RRC) signaling, or sidelink control information (SCI). (claim 30 recites similar limitations as in claim 3 above. See similar rejection above).

4.	Claims 2, 25 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG-1( "Considerations on Sidelink CSI", 3GPP Draft, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901053rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-ntipolis Cedex, France, Vol. RAN WG1, 25 January 2019 (2019-01-25), pp. 1-7, XP051576587), Retrieved from the internet: URLhttp:/Avww.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5FAH/NR%5FAH%5F 1901/Docs/R1%D1901053%2Ezip. [Retrieved on 2019-01-25] Sections 2. 3. Paragraph Above Figure 2.(see IDS) in view of YTE, et al., (“Discussion on Measurements and RS Design for CLI Mitigation’, 3GPP TSG RAN WG1 Meeting #88,BGPP Draft, R1-1701615 - 8.1.6.2, Discussion on Measurement and RS Design for CCl, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles, F-06921 Sophia-Antipolis, Vol. RAN WG1, no. Athens, Greece; 20170213 — 20170217, 06 February 2017, XP051220505, 13 Pages, Retrieved from the Internet: IRL: http:/Awww.3gpp.org/ftp/tsg_ranfWG1_RL1/TSGR1_88/Docs/ [retrieved on 2017-02-See IDS) as applied in claim 1 above, and further in view of Xiao et al (US 20180376308).
With regards to claim 2, the combination of SAMSUNG-1 and YTE et al discloses the apparatus of claim 1, wherein one of the first communication link or the second communication link is configured on a Uu interface (see paragraph above fig. 2, - - -the sidelink and Uu interface use shared spectrum), and another of the first communication link or, but are not explicit about the second communication link is configured on a PC5 interface. 
However, Xiao et al discloses in fig. 2, see [0158] Step 201: A terminal device determines a communication path for a V2X service, where the communication path is selected from at least two communication paths, the at least two communication paths include a first communication path(link) and a second communication path(link), the first communication path is a communication path on which communication is performed by using a PC5 interface, and the second communication path is a communication path on which communication is performed by using a Uu interface.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-1 and ZTE as taught by Xiao et al and include the second communication link is configured on a PC5 interface. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG and ZTE as taught by Xiao et al and include the second communication link is configured on a PC5 interface with a reasonable expectation of success, thushigh reliability (see Xiao et al, [0005]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 25, the combination of SAMSUNG-1 , YTE et al  and Xiao et al the apparatus of claim 22, wherein one of the first communication link or the second communication link is configured on a Uu interface, and another of the first claim 25 recites similar limitations as in claim 2 above. See similar rejection above).

With regards to claim 29, the combination of SAMSUNG-1, YTE et al  and Xiao et al the method of claim 28, wherein one of the first communication link or the second communication link is configured on a Uu interface, and another of the first communication link or the second communication link is configured on a PC5 interface. (claim 29 recites similar limitations as in claim 2 above. See similar rejection above). 
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG-1( "Considerations on Sidelink CSI", 3GPP Draft, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901053rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-ntipolis Cedex, France, Vol. RAN WG1, 25 January 2019 (2019-01-25), pp. 1-7, XP051576587), Retrieved from the internet: URLhttp:/Avww.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5FAH/NR%5FAH%5F 1901/Docs/R1%D1901053%2Ezip. [Retrieved on 2019-01-25] Sections 2. 3. Paragraph Above Figure 2.(see IDS) in view of YTE, et al., (“Discussion on Measurements and RS Design for CLI Mitigation’, 3GPP TSG RAN WG1 Meeting #88,BGPP Draft, R1-1701615 - 8.1.6.2, Discussion on Measurement and RS Design for CCl, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles, F-06921 Sophia-Antipolis, Vol. RAN WG1, no. Athens, Greece; 20170213 — 20170217, See IDS) as applied in claim 1 above, and further in view of Molavianjazi et al (US 20190159135)

With regards to claim 4, the combination of SAMSUNG and YTE et al discloses the apparatus of claim 3, wherein the information configuring the transmission of the set of reference signals, but is not explicit about comprises information indicating a spatial transmit filter with which to transmit the set of reference signals. 
However, Molavianjazi et al discloses in [0365], the pathloss estimation reference signal information comprises: a first set of pathloss estimation reference signals for at least one spatial transmit filter corresponding to a transmitted synchronization signal block or physical broadcast channel; a second set of pathloss estimation reference signals for at least one spatial transmit filter corresponding to a physical uplink shared channel configuration, at least one configured sounding reference signal resource for physical uplink shared channel transmission, at least one configured sounding reference signal resource for channel state information acquisition, or a combination thereof;
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-1 and ZTE as taught by Molavianjazi et al and include information indicating a spatial transmit filter with which to transmit the set of reference signals 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-1 and ZTE as taught by Molavianjazi et al and include information indicating a spatial transmit filter with which to transmit the set of reference signals with a reasonable expectation of success, thus improved transmission power control method (see Molavianjazi et al, [0002]). 
 of the claimed invention. 
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG-1( "Considerations on Sidelink CSI", 3GPP Draft, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901053rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-ntipolis Cedex, France, Vol. RAN WG1, 25 January 2019 (2019-01-25), pp. 1-7, XP051576587), Retrieved from the internet: URLhttp:/Avww.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5FAH/NR%5FAH%5F 1901/Docs/R1%D1901053%2Ezip. [Retrieved on 2019-01-25] Sections 2. 3. Paragraph Above Figure 2.(see IDS) in view of YTE, et al., (“Discussion on Measurements and RS Design for CLI Mitigation’, 3GPP TSG RAN WG1 Meeting #88,BGPP Draft, R1-1701615 - 8.1.6.2, Discussion on Measurement and RS Design for CCl, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles, F-06921 Sophia-Antipolis, Vol. RAN WG1, no. Athens, Greece; 20170213 — 20170217, 06 February 2017, XP051220505, 13 Pages, Retrieved from the Internet: IRL: http:/Awww.3gpp.org/ftp/tsg_ranfWG1_RL1/TSGR1_88/Docs/ [retrieved on 2017-02-06], the Whole Document.(See IDS) as applied in claim 1 above, and further in view of Wang et al (US 20130107746)
With regards to claim 11, the combination of SAMSUNG-1 and YTE et al discloses the apparatus of claim 1, but are not explicit about wherein a channel on which the set of reference signals is transmitted is at least one of precoded or whitened. 

Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-1 and ZTE as taught by Wang et al and include wherein a channel on which the set of reference signals is transmitted is at least precoded. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-1 and ZTE as taught by Wang et al and include wherein a channel on which the set of reference signals is transmitted is at least precoded with a reasonable expectation of success, thus improved channel quality estimation methods (see Wang et al, [0042]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG-2( "Considerations on Sidelink CSI", 3GPP Draft, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901053rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-ntipolis Cedex, France, Vol. RAN WG1, 25 January 2019 (2019-01-25), pp. 1-7, XP051576587), Retrieved from the internet: URLhttp:/Avww.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5FAH/NR%5FAH%5F 1901/Docs/R1%D1901053%2Ezip. [Retrieved on 2019-01-25] Sections 2. 3. Paragraph Above Figure 2.(see IDS) in view of Richardson (US 20100317291)
claim 13 ,Samsung-2 discloses an apparatus for wireless communication, comprising: a memory; and at least one processor coupled to the memory and configured to ( see  fig. 2, showing the two links which are transmitted on shared resources- - -two or more sidelink transmissions can occupy the same sidelink resource- - - and wherein RS signals are transmitted on the shared resources. 
the signal being indicating an interference channel on the shared resources; (see section above fig. 3, The receiver UE can apply interference cancellation mechanism to receive his desired packet. An example is shown in Figure 3. Vebicle A transmits to vehicle B and vehicle C transmits to vehicle D. These two PSSCH transmissions can occupy the same sidelink resource but they use different DM-RS antenma ports. At the receiver side, the vehicle B can measure the channel from both DM-RS ports 0 and 1 and then cancel the transmission from vebicle C to receive the data from vehicle A, and the vehicle D can measure the channel from both DM-RS porta 0 and 1 and then cancel the transmission from vehicle A to receive the data from vehicle C).
perform channel estimation on the interference channel based on detection of the signal (see section 3, Multi-antenna transmission, discussion above fig. 3. recites the channel estimation); and 
communicate data or control information on the first communication link based on the channel estimation on the interference channel. (section 3, refers to CSI measurement which implies channel estimation; data or control information is followed as shown in fig. 1, multiplexing of PSCCH and PSSCH)
detect a signal on shared resources of a first communication link and a second communication link
However, Richardson in same endeavor (wireless communication-shared resources) teaches in fig. 3, 300, communication device with processor 302 and memory 304, also in [0025] Wireless communications devices monitor for hidden node conditions resulting in unacceptable levels of interference, generate and transmit intentional interference signals, e.g., intentional jamming signals. The intentional interference signals are used to cause a device to switch to a different air link resource. For example, the first communications device 102 detects interference caused by the second and third devices (104, 106) transmitting concurrently on a shared peer discovery air link resource, generates an intentional interference signal, transmits the generated interference signal, and causes at least one of the second and third devices (104, 106) to switch to a different peer discovery air link resource. 
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-2 astaught by Richardson and include method to detect a signal on shared resources of a first communication link and a second communication link 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-2 as
taught by Richardson and include detect a signal on shared resources of a first communication link and a second communication link with a reasonable expectation of success, thus a need for new methods and apparatus that can detect unacceptable interference due to a hidden node condition and/or take actions to remedy the unacceptable condition (see Richardson , [0003]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG-2( "Considerations on Sidelink CSI", 3GPP Draft, 3GPP TSG RAN WG1 see IDS) in view of Richardson (US 20100317291)
as applied in claim 13 above, and further in view of Xiao et al (US 20180376308).

With regards to claim 14, the combination of SAMSUNG-2 and Richardson discloses all of the subject matter discussed above, but are not explicit about the apparatus of claim 13, wherein one of the first communication link or the second communication link is configured on a Uu interface, and another of the first communication link or the second communication link is configured on a PC5 interface. 
However, Xiao et al discloses in fig. 2, see [0158] Step 201: A terminal device determines a communication path for a V2X service, where the communication path is selected from at least two communication paths, the at least two communication paths include a first communication path(link) and a second communication path(link), the first communication path is a communication path on which communication is performed by using a PC5 interface, and the second communication path is a communication path on which communication is performed by using a Uu interface.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-2 and wherein one of the first communication link or the second communication link is configured on a Uu interface, and another of the first communication link or the second communication link is configured on a PC5 interface. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-2 and ZTE as taught by Xiao et al and include t wherein one of the first communication link or  
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
9.	Claims 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG-2( "Considerations on Sidelink CSI", 3GPP Draft, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901053rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-ntipolis Cedex, France, Vol. RAN WG1, 25 January 2019 (2019-01-25), pp. 1-7, XP051576587), Retrieved from the internet: URLhttp:/Avww.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5FAH/NR%5FAH%5F 1901/Docs/R1%D1901053%2Ezip. [Retrieved on 2019-01-25] Sections 2. 3. Paragraph Above Figure 2.(see IDS) in view of Richardson (US 20100317291) as applied in claim  13 above, and further in view of SAMSUNG-1( "Considerations on Sidelink CSI", 3GPP Draft, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901053rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-ntipolis Cedex, France, Vol. RAN WG1, 25 January 2019 (2019-01-25), pp. 1-7, XP051576587), Retrieved from the internet: URLhttp:/Avww.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5FAH/NR%5FAH%5F 1901/Docs/R1%D1901053%2Ezip. [Retrieved on 2019-01-25] Sections 2. 3. Paragraph Above Figure 2.(see IDS)
claim 19,  the combination of SAMSUNG-2 and Richardson discloses all of the subject matter discussed above, but are not explicit about the apparatus of claim 13, wherein the signal on the shared resources comprises at least one of a sounding reference signal (SRS), a demodulation reference signal (DM-RS), a phase tracking reference signal (PT-RS), or a channel state information reference signal (CSI-RS)  
However, SAMSUNG-1 discloses in fig. 2, see (see section 2, Sidelink Reference signals- - -two types of RS are introduced: CSI-RS and SRS---).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-2 and Richardson as taught by SAMSUNG-1 and include wherein the signal on the shared resources comprises at least one of a sounding reference signal (SRS), a demodulation reference signal (DM-RS), a phase tracking reference signal (PT-RS), or a channel state information reference signal (CSI-RS)  
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-2 and Richardson as taught by Samsung-1 and include wherein the signal on the shared resources comprises at least one of a sounding reference signal (SRS), a demodulation reference signal (DM-RS), a phase tracking reference signal (PT-RS), or a channel state information reference signal (CSI-RS)  with a reasonable expectation of success, thus improved CSI measurement and reporting methods (see Samsung-1, conclusions, lines 1-2]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 20,  the combination of  SAMSUNG-2 and Richardson as taught by Samsung-1 teaches the apparatus of claim 13, wherein the at least one processor is further configured to: communicate a precoding matrix indicator (PMI) based on a set of reference signals on the first communication link with spatial interference being on the interference channel; and communicate the data or control information on the first communication link based on the PMI when the spatial Same rationale as in claim 19 above.

10.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG-1( "Considerations on Sidelink CSI", 3GPP Draft, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901053rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-ntipolis Cedex, France, Vol. RAN WG1, 25 January 2019 (2019-01-25), pp. 1-7, XP051576587), Retrieved from the internet: URLhttp:/Avww.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5FAH/NR%5FAH%5F 1901/Docs/R1%D1901053%2Ezip. [Retrieved on 2019-01-25] Sections 2. 3. Paragraph Above Figure 2.(see IDS) in view of YTE, et al., (“Discussion on Measurements and RS Design for CLI Mitigation’, 3GPP TSG RAN WG1 Meeting #88,BGPP Draft, R1-1701615 - 8.1.6.2, Discussion on Measurement and RS Design for CCl, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles, F-06921 Sophia-Antipolis, Vol. RAN WG1, no. Athens, Greece; 20170213 — 20170217, 06 February 2017, XP051220505, 13 Pages, Retrieved from the Internet: IRL: http:/Awww.3gpp.org/ftp/tsg_ranfWG1_RL1/TSGR1_88/Docs/ [retrieved on 2017-02-06], the Whole Document.(See IDS) as applied in claim 22 above, and further in view of Richardson (US 20100317291)

claim 23, the combination of Samsung_1 and ZTE discloses all of the subject matter discussed above, but are explicit about the apparatus of claim 22, wherein the at least one processor is further configured to: detect an interference signal on the interference channel; and configure at least one of a transmission scheme or a precoder for the UE based on the interference signal, wherein the interference signal is transmitted by the UE. 
However, Richardson in same endeavor (wireless communication-shared resources) teaches in fig. 3, 300, communication device with processor 302 and memory 304, also in [0025] Wireless communications devices monitor for hidden node conditions resulting in unacceptable levels of interference, generate and transmit intentional interference signals, e.g., intentional jamming signals. The intentional interference signals are used to cause a device to switch to a different air link resource. For example, the first communications device 102 detects interference caused by the second and third devices (104, 106) transmitting concurrently on a shared peer discovery air link resource, generates an intentional interference signal, transmits the generated interference signal, and causes at least one of the second and third devices (104, 106) to switch to a different peer discovery air link resource. 
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-2 astaught by Richardson and include method to wherein the at least one processor is further configured to: detect an interference signal on the interference channel; and configure at least one of a transmission scheme or a precoder for the UE based on the interference signal, wherein the interference signal is transmitted by the UE.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of SAMSUNG-2 as
taught by Richardson and include wherein the at least one processor is further configured to: detect an interference signal on the interference channel; and configure at least one of a transmission scheme or a precoder for the UE based on the interference signal, wherein the interference signal is transmitted by the UE with a reasonable expectation of success, thus a need for new methods and apparatus that  
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
Allowable Subject Matter
11.	Claims 7-10 ,15-18,21 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach the apparatus of claim 6, wherein the at least one processor is further configured to: receive another precoding matrix indicator (PMI), wherein the other PMI is based on the spatial interference being absent from the interference channel; and transmit the data or control information on the first communication link based on the other PMI when the spatial interference is absent from the interference channel as recited in claim 7; 
the apparatus of claim 7, wherein the at least one processor is further configured to: transmit a second set of reference signals on the first communication link with the spatial interference on the interference channel; and transmit a third set of reference signals on the first communication link without the spatial interference on the interference channel, wherein the PMI is based on the second set of reference signals and the other PMI is based on the third set of reference signals. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robert safavi et al (US 20110286548) discloses method and system for assigning reference signaling in a mult-antenna context.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 24, 2022